DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 11/12/2021, with respect to the outstanding 35 USC §103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Note
Examiner has dropped rejections over Kim in view of Teramura, et al., US-20160284893-A1, after further consideration.
“An outer pad” should probably read “one or more outer pads” in all instances.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “wherein the plurality of first pad portions have a different material or a different composition, and are spaced apart from the first conductive type region.” Here different material or a different composition requires what it is different than.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8-13, 15, 17-22, 24-26, and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A claim may be indefinite if a claim is internal inconsistent based on the description, definitions, and examples set forth in the specification.
Claim 1 recites “wherein the plurality of first finger lines include a second line portion connecting the plurality of first finger lines, wherein the second line portion is formed of the second layer, wherein the first line portion is formed of the first layer and is disposed to overlap with the second line portion,”
This rejection is due to the specification’s description of the second line portion being analogous to the first line portion of the first electrode, but for the second electrode. Claim 1 should be rewritten to be consistent with instant specification, ¶¶159-specifically, first bus bars 42b include first line portion 421, which has a first layer 420a and a second layer 420b).
The examiner really thinks the best thing to do is to rewrite the claim such that it references a first layer, which includes the fingers and the first layer 420a of first line portion 421 which joins parallel finger portions, and a second layer, which includes second layer 420b of first line portion 421, as well as pad portions, with the stipulation that the first layer and second layer have a different material or a different composition.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 25 and 26 each recite “wherein each of the plurality of dividing portions corresponds to one of the plurality of first finger lines.” However, this feature is already present in claims 1 and 20, above, by virtue of the limitation “wherein each of the   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
Claims 1, 8-13, 15, 17-22, 24-26, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of patent US-9960290-B2, in view of in view of Kim, et al., US-20160093752-A1, Du, et al., US-20100147374-A1, Jang, et al., US-20160005905-A1, and/or Anderson, et al., US-20100294359-A1. 
Claim 1 teaches limitations of instant claim 1 (inner pad = first pad section, outer pad = second pad section).
Claim 1 does not explicitly teach the plurality of first pad portions have a different material or a different composition from that of the plurality of first finger lines, and are spaced apart from the first conductive type region, along with the newly added limitations of claim 1.
However, this is obvious over Kim (see 35 USC §103 rejection, below).
Claim 1 does not teach the claimed dividing portions having a non-forming portion having an interval or length smaller than an average interval of the plurality of inner pads.
However, this is obvious over Jang (see 35 USC §103 rejections, below).


Claims 1, 8-13, 15, 17-22, 24-26, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending application 15/142,664 in view of in view of Kim, et al., US-20160093752-A1, Du, et al., US-20100147374-A1, Jang, et al., US-20160005905-A1, and/or Anderson, et al., US-20100294359-A1. 
Claim 1 teaches limitations of instant claim 1.
Claim 1 does not explicitly teach the plurality of first pad portions have a different material or a different composition from that of the plurality of first finger lines, and are spaced apart from the first conductive type region, along with the newly added limitations of claim 1, and the total length of the outer pad is greater than a length of one of the plurality of inner pads.
However, this is obvious over Kim (see 35 USC §103 rejection, below).
Claim 1 does not teach the claimed dividing portions having a non-forming portion having an interval or length smaller than an average interval of the plurality of inner pads.
However, this is obvious over Jang (see 35 USC §103 rejections, below).
Dependent claims are obvious Kim, and/or Anderson for the reason described in the 35 USC §103 rejections, below.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 8-13, 15, 17-22, 24-26, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 and/or 16 of copending application 16/573,841 in view of in view of Kim, et al., US-20160093752-A1, Du, et al., US-20100147374-A1, Jang, et al., US-20160005905-A1, and/or Anderson, et al., US-20100294359-A1. 
Claim 8 teaches a plurality of sub-pads; other limitations re: total length, etc. are obvious in view of Kim.
Jang can be used to arrive at the claimed dimensions re: inner pad.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8-13, 17-22, 24-26, and 28 are rejected under 35 U.S.C. 103 as obvious over Kim, et al., US-20160093752-A1, in view of Du, et al., US-20100147374-A1, and Jang, et al., US-20160005905-A1.

Claim 1. Kim teaches a solar cell (see Figs. 9-10; in embodiment cited in ¶150 in which “bus bar lines 42 b may be formed after formation of finger lines 42 a” which appears to refer to enlarged upper circle except with bus bar lines 42 b on top of finger lines 42 a, instead of vice versa; see Fig. 3 or 4 for rest of solar cell, including layer stacks), comprising:
a semiconductor substrate (semiconductor substrate 160);
a first conductive type region positioned at or on the semiconductor substrate (conductive region 20);
a protective layer formed on the first conductive type region (passivation film 22),
and a first electrode electrically connected to the first conductive type region (electrode 42),
wherein the first electrode includes a second layer penetrating the protective layer to form a contact electrode in the first conductivity type region, and a first layer formed on the second layer to form a non-contact electrode with the first conductivity type region (finger lines 42a have fire-through capability of passivation film 22 to contact conductive region 20, and bus bar 42b constitutes a floating electrode, i.e. non-contact electrode with conductive region 20),
wherein the first electrode further includes:
a plurality of first finger lines formed in a first direction and parallel to each other and formed by the second layer (finger lines 42a);
and a plurality of first bus bars including a plurality of first pad portions positioned in a second direction intersecting with the first direction (busbars 42b, including line sections 421 and pad sections 422),
wherein the plurality of first pad portions are formed of the first layer on the protective layer to include a portion formed pad sections 422 overlap fingers 42a; see upper circle in Fig. 9),
and wherein the plurality of first pad portions have a different material or a different composition (see ¶¶147-148; finger lines 42a and bus bar lines 42b may be made of same of different materials: for different materials, this may be materials having a different viscosity to allow formation of more stable busbar, or of finger lines having lower silver content to reduce cost of bus bar lines, since it is the finger lines, and/or finger lines having fire-through capability, while bus lines 42 b are floating electrodes without fire-through capability),
wherein the plurality of first pad portions include:
an outer pad positioned to be adjacent to an edge of the semiconductor substrate in the second direction (first pad sections 422a disposed at opposite ends of line section 421);
and a plurality of inner pads positioned inside the outer pad (second pad sections 422b),
wherein a total length of the outer pad is longer than a length of one of the plurality of inner pads (see Figs. 9-10 and ¶¶112-113),
wherein the plurality of first bus bars further include a first line portion connecting at least a part of the plurality of first pad portions (bus bars 42b include line section 421 connecting pad sections 422),

Du teaches metallization for solar cells; while the solar cells are different in that they do not use pastes having a fire-through ability, Du teaches that the finger electrodes 212 can be connected to a busbar electrode 214 in contact with the cell, while busbar 232 is placed over busbar 214, and not in contact with the cell (see Figs. 5-8; N.B. cell of Kim is similar to cell of Du, Figs. 1-4). This allows collection of carriers at the busbar electrodes 214 in addition to busbar electrodes 232.
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the plurality of first finger lines include a second line portion connecting the plurality of first finger lines, wherein the second line portion is formed of the second layer, wherein the first line portion is formed of the first layer and is disposed to overlap with the second line portion, in order to allow collection of carriers at busbars 214.
Examiner recognizes this is not similar to instant specification, which has a narrower portion connecting the plurality of first finger lines.
Modified Kim does not teach the outer pad includes a plurality of dividing portion having a non-forming portion having an interval or a length smaller than an average interval of the plurality of inner pads, and wherein each of the plurality of dividing portions is respectively disposed at each of a plurality of crossings of the plurality of first finger lines and the second line portion. 
14 may include slits 145 having a thin groove (see Fig. 14, especially Figs. 14A and 14D and corresponding description @ ¶¶143-145). The slits may increase an application of conductive material on the pad, and the connection strength and conductivity may increase; and even if the size of the electrode increases, recombination and/or a disappearance of carriers at the pad 14 may be prevented because a real cross-sectional area of the electrode does not increase (ibid.; N.B. the latter advantage re: recombination doesn’t appear relevant to Kim, as the cited portions of Kim include floating electrodes for the pads and busbars, and hence, there isn’t recombination between the busbars and pads and the front surface to begin with; the former advantage, however, appears relevant). The slits are much smaller than the spacing, or interval, of the plurality of inner pads (instant ¶103 suggests interval is distance between the pads, and Jang’s slits are less than the length of the pads and the pads are spaced at a greater distance than the length of the pads spacing of the non-forming portions / slits; this would also be the case with Kim for the same reason; slits < pad length < interval of inner pads). 
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the outer pad (as well as the inner pads) include a plurality of dividing portion having a non-forming portion having an interval or a length smaller than an average interval of the plurality of inner pads (as this suggests all pads having similar slits) in order to increase an application of conductive material on the pad (in context, this appears to be more conductive material per unit area of the pad, since the conductive material appears to bridge over the slits).
did not correspond to the plurality of first finger lines, then more of the cell would be shaded (e.g. Jang, Fig. 14A, except with fingers in between slits 145). 
Additionally, when forming the dividing portions, it would have been obvious to one of ordinary skill in the art to have each of the plurality of dividing portions corresponds to one of the plurality of first finger lines, i.e. the fingers and dividing portions align, in order to reduce shading of the cell.

Claim 8. Modified Kim teaches or suggests the solar cell of claim 7, but not explicitly wherein a distance between the plurality of dividing portions or a length of the non-forming portion is less than or equal to three times a pitch of the first finger line.
However, if the distance between the dividing portions did not correspond to the plurality of first finger lines, then more of the cell would be shaded relative to if the dividing portions lined up with the finger portions (e.g. Jang, Fig. 14A, except with fingers in between slits 145). 
Additionally, for the smaller pads 422b, Kim teaches the pads bisected by the finger lines (see Fig. 9, upper circle).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have each of the plurality of dividing portions corresponds the finger lines, e.g., the non-forming portion is approximately equal to the pitch of the first finger line, i.e. the fingers and dividing portions align, in order to reduce shading of the cell.
i.e. the fingers and dividing portions align, as Kim teaches this is a suitable configuration for smaller pads vis a vis fingers, and dividing the outer pad results in smaller pads.

Claim 9. Modified Kim teaches or suggests the solar cell of claim 8, wherein the distance between the dividing portions or the length of the non-forming portion is equal to or smaller than the pitch of the first finger line (per rejection of claim 8, above). 
However, if the distance between the dividing portions did not correspond to the plurality of first finger lines, then more of the cell would be shaded relative to if the dividing portions lined up with the finger portions (e.g. Jang, Fig. 14A, except with fingers in between slits 145). 
Additionally, for the smaller pads 422b, Kim teaches the pads bisected by the finger lines (see Fig. 9, upper circle).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have each of the plurality of dividing portions corresponds the finger lines, e.g., the non-forming portion is approximately equal to the pitch of the first finger line, i.e. the fingers and dividing portions align, in order to reduce shading of the cell.
Additionally or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have each of the plurality i.e. the fingers and dividing portions align, as Kim teaches this is a suitable configuration for smaller pads vis a vis fingers, and dividing the outer pad results in smaller pads.

Claim 10. Modified Kim teaches or suggests the solar cell of claim 1,
wherein an edge of the outer pad adjacent to the edge of the semiconductor substrate is spaced a first distance from an outermost first finger line of the plurality of first finger lines (see Figs. 9-10, spaced by distance D),
and wherein the total length of the outer pad is equal to or less than the first distance in the second direction (shown in Fig. 9; see also ¶127 for length of L1 re: W1 and ¶¶154-160 for length of D re: W1). 

Claim 11. Modified Kim teaches or suggests the solar cell of claim 1,
wherein the dividing portion overlaps the first finger line or is positioned between the first finger lines (there being finger lines at the pad where the dividing portions are formed, and this being both options, i.e. overlapping or between, one option is necessarily met; however, the examiner contends that overlapping would be advantageous, for the reasons in the rejection of claim 26). 


a connecting portion connecting the plurality of dividing portions in the second direction (line portion 421; which would be present between divided portions, as in Jang, Fig. 14A). 

Claim 13. Modified Kim teaches or suggests the solar cell of claim 1,
wherein a length of the dividing portion is equal to, less than, or greater than the length of the inner pad (this being all options, one option is necessarily met). 

Claim 17. Modified Kim teaches or suggests the solar cell of claim 1,
wherein the solar cell further includes a second conductive type region, and a second electrode electrically connected to the second conductive type region (second-conduction-type region 30 and second electrode 44),
and wherein the second electrode includes:
a plurality of second finger lines formed in a first direction and parallel to each other (descriptions given of the finger lines 42a, bus bar lines 42b and edge lines 42c of the first electrode 42 may be applied to the finger lines, bus bar lines and edge lines of the second electrode 44 in a corresponding manner, yielding finger lines 44a, bus bar lines 44b and edge lines 44c of the second electrode 44; see ¶169
and a plurality of second bus bars including a plurality of second pad portions positioned in the second direction (see above, as well as ¶170 re: pads). 

Claim 18. Modified Kim teaches or suggests the solar cell of claim 17,
wherein each of the plurality of second finger lines and the plurality of second bus bars includes a contact portion which is in direct contact with the second conductive type region (second electrode 44 is electrically connected to the second-conduction-type conductive region 30 via the openings 104 formed through the second passivation film 32; see ¶78). 

Claim 19. Modified Kim teaches or suggests the solar cell of claim 17,
wherein the plurality of second finger lines and the plurality of second pad portions have the same material, the same composition, or the same multi-layered structure, or the plurality of second finger lines and the plurality of second pad portions have a different material, a different composition, or a different multi-layered structure (this being both options, i.e. same or different materials, one option is necessarily met). 

Claim 20. Kim teaches or suggests a solar cell panel (see Figs. 1 and 9-10, embodiment of enlarged upper circle, described @ ¶¶146-150, which appears to be a solar cell panel of Fig. 1 with cell of Fig. 3 or 4 with electrode layout described in Figs. 9-10), comprising:
a plurality of solar cells including first and second solar cells (plurality of solar cells 150);
and a plurality of wiring members electrically connecting the first and second solar cells (leads 142 connecting solar cells 150),
wherein each of the first and second solar cells includes:
a semiconductor substrate (semiconductor substrate 160);
a first conductive type region positioned at or on the semiconductor substrate (conductive region 20);
a protective layer formed on the first conductive type region (passivation film 22),
and a first electrode electrically connected to the first conductive type region (electrode 42),
wherein the first electrode includes a second layer penetrating the protective layer to form a contact electrode in the first conductivity type region, and a first layer formed on the second layer to form a non-contact electrode with the first conductivity type region (finger lines 42a have fire-through capability of passivation film 22 to contact conductive region 20, and bus bar 42b constitutes a floating electrode, i.e. non-contact electrode with conductive region 20),
wherein the first electrode further includes:
a plurality of first finger lines formed in a first direction and parallel to each other and formed by the second layer (finger lines 42a);
and a plurality of first bus bars including a plurality of first pad portions positioned in a second direction intersecting with the first direction (busbars 42b, including line sections 421 and pad sections 422),
wherein the plurality of first pad portions are formed of the first layer on the protective layer to include a portion formed by overlapping a portion where the plurality of first finger portions are formed (pad sections 422 overlap fingers 42a; see upper circle in Fig. 9),
and wherein the plurality of first pad portions have a different material or a different composition (see ¶¶147-148; finger lines 42a and bus bar lines 42b may be made of same of different materials: for different materials, this may be materials having a different viscosity to allow formation of more stable busbar, or of finger lines having lower silver content to reduce cost of bus bar lines, since it is the finger lines, and/or finger lines having fire-through capability, while bus lines 42 b are floating electrodes without fire-through capability),
wherein the plurality of first pad portions include:
an outer pad positioned to be adjacent to an edge of the semiconductor substrate in the second direction (first pad sections 422a disposed at opposite ends of line section 421);
and a plurality of inner pads positioned inside the outer pad (second pad sections 422b),
wherein a total length of the outer pad is longer than a length of one of the plurality of inner pads (see Figs. 9-10 and ¶¶112-113). 
Kim does not teach the plurality of first finger lines include a second line portion connecting the plurality of first finger lines, wherein the second line portion is formed of the second layer, wherein the first line portion is formed of the first layer and is disposed to overlap with the second line portion; the outer pad includes a plurality of dividing portion having a non-forming portion having an interval or a length smaller than an average interval of the plurality of inner pads, and wherein each of the plurality of dividing portions s respectively disposed at each of a plurality of crossings of the plurality of first finger lines and the second line portion.
However, these features are deemed obvious for the reasons set forth in the rejection of claim 1, above

Claim 21. Modified Kim teaches or suggests the solar cell panel of claim 20,
wherein each of the plurality of wiring members includes a core layer, and a solder layer formed on a surface of the core layer and soldered to the core layer 142a and solder layer 152b; see ¶87, which is soldered to pad 422; see Fig. 7 and ¶94). 

Claim 22. Modified Kim teaches or suggests the solar cell panel of claim 20,
wherein a number of the plurality of wiring members is 5 to 33 in the first direction based on one surface of the solar cell, or wherein a width of each of the plurality of wiring members is 250 to 500 µm, or wherein the plurality of wiring members have a cross-sectional shape including circular or rounded portions (see ¶164 and ¶95; prior art ranges overlaps or touches the claimed ranges with sufficient specific, and/or it would have been obvious to select the portions of the prior art ranges corresponding to the claimed ranges). 

Claim 24. Modified Kim teaches or suggests the solar cell panel of claim 20,
wherein a total length of the outer pad is not more than 10 times a width of the plurality of wiring members in the second direction (ratio of L1 to W1 is 1:1 to 10:1; see ¶127).

Claim 25. Modified Kim teaches or suggests the solar cell of claim 1, but not explicitly wherein each of the plurality of dividing portions corresponds to one of the plurality of first finger lines, as Jang does not contemplate finger electrodes.
did not correspond to the plurality of first finger lines, then more of the cell would be shaded (e.g. Jang, Fig. 14A, except with fingers in between slits 145). 
Therefore, when forming the dividing portions, it would have been obvious to one of ordinary skill in the art to have each of the plurality of dividing portions corresponds to one of the plurality of first finger lines, i.e. the fingers and dividing portions align, in order to reduce shading of the cell.

Claim 26. Modified Kim teaches or suggests the solar cell panel of claim 20, but not explicitly wherein each of the plurality of dividing portions corresponds to one of the plurality of first finger lines. BIRCH, STEWART, KOLASCH & BIRCW. I ,IIEHC/SSK/ssk(ssk)  
However, if the plurality of dividing portions corresponds did not correspond to the plurality of first finger lines, then more of the cell would be shaded (e.g. Jang, Fig. 14A, except with fingers in between slits 145). 
Therefore, when forming the dividing portions, it would have been obvious to one of ordinary skill in the art to have each of the plurality of dividing portions corresponds to one of the plurality of first finger lines, i.e. the fingers and dividing portions align, in order to reduce shading of the cell.

Claim 28. Modified Kim teaches or suggests the solar cell panel of claim 20, but not explicitly a thickness of the first layer is less than a thickness of the second layer. BIRCH, STEWART, KOLASCH & BIRCW. I ,IIEHC/SSK/ssk(ssk)However, the first layer has a thickness of 3 to 45 µm (see ¶145), and the second layer has a thickness of 5 to 50 µm (see ¶108).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al., US-20160093752-A1, in view of Du, et al., US-20100147374-A1, and Jang, et al., US-20160005905-A1, as applied to claim 1, above, and further in view of Anderson, et al., US-20100294359-A1.

Claim 15. Kim teaches the solar cell of claim 1, but not explicitly wherein the plurality of first finger lines include a glass frit passing through the protective layer by heat treatment, and wherein the plurality of first pad portions do not include the glass frit passing through the protective layer by heat treatment or include the glass frit less than the plurality of first finger lines. However, Kim notes that the bus line 421 and pads 422 of the bus bar 42b may constitute a floating electrode, while the fingers 42a may extend through the passivation layer, i.e. have fire-through capability (see Figs. 3-4 and ¶149).
Anderson teaches a front-grid electrode on a silicon wafer for solar cells. The front grid electrode has fingers made from a glass paste A, and floating busbars made from a glass paste B, which do not fire through the anti-reflection coating (see ¶49). This is done by having metal paste A having fire-through capability, which is done by see ¶¶33-34).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the plurality of first finger lines include a glass frit passing through the protective layer by heat treatment, and wherein the plurality of first pad portions include the glass frit less than the plurality of first finger lines, as this would have been the selection of known materials identified as suitable for their intended purpose, i.e. in order to achieve a floating electrode while having fingers having fire-through capability, which is desired by Kim. See MPEP §2144.07.

Allowable Subject Matter
Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 27 recites “wherein among the outer pad and the plurality of inner pads, only the outer pad includes the plurality of dividing portions having the non-forming portion. Realistically, claim 27 is what separates the claims from the prior art, so extra subject matter re: the second layer 420b of first line portion 421, which has a first layer 420a, could probably be omitted.
While examiner relied on Teramura, et al., US-20160284893-A1, for this feature in the Office Action mailed 08/13/2021, this does not appear to be correct, as Teramura 12. Hence, there appears motivation to add this feature to claim 1 and/or 20.
Jang, et al., US-20160005905-A1, teaches pads having dividing portions having the non-forming portion at the edge of the cell (see Fig. 10). However, Jang does not teach or suggest only having this feature only at the outer pads.
Ishii, et al., JP-2011077362-A, teaches pads having dividing portions having the non-forming portion at the edge of the cell (see Fig. 10). Like instant specification, this auxiliary film 53c is connected to a busbar 23b and in line with finger electrodes. However, Ishii does not teach multiple pads, and it is unclear whether to only apply this to the outermost pads.
Steckemetz, et al., US-20150007865-A1, teaches pads which are wider at the edge, but these pads are not divided as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721